ORDER
We filed our opinion in this appeal on April 6, 2004, reversing the judgment of the United States District Court for the Western District of Oklahoma. Beaver v. Clingman, 363 F.3d 1048 (10th Cir.2004). The United States Supreme Court subsequently granted a writ of certiorari, reversed our decision, and remanded the case for further proceedings. Clingman v. Beaver, — U.S.-, 125 S.Ct. 2029, 161 L.Ed.2d 920 (2005). Accordingly, we now remand the case to the district court for further proceedings consistent with the decision of the Supreme Court. The mandate shall issue forthwith.
It is so ordered.